Citation Nr: 0603015	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  05-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York
 
 
THE ISSUES
 
1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left leg disorder.
 
2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from September 19, 2003?
 
3.  Entitlement to a compensable evaluation for residuals of 
an asymptomatic left foot shell wound.  
 
4.  Entitlement to a compensable evaluation for residuals of 
a fallen right metatarsal.
 
 
REPRESENTATION
 
Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
 
C. Hancock, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from October 1942 to 
January 1946.  
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.
 
The issues of entitlement to service connection for a left 
leg disorder and what evaluation is warranted for post-
traumatic stress disorder (PTSD) from September 19, 2003, and 
are addressed in the REMAND portion of the decision below.  
Those issues are remanded to the RO via the Appeals 
Management Center in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Service connection for a left leg disorder was denied in 
an October 1988 rating decision, with notice to the veteran 
in the next month; a timely appeal was not thereafter 
initiated.
 
2.  The evidence added to the record since entry of the 
October 1988 denial is neither duplicative nor cumulative of 
prior evidence, and it tends to raise a reasonable 
possibility of substantiating the claim.
 
3.  Residuals of the veteran's service-connected left and 
right foot disorders are not manifested by adverse 
symptomatology that equates to a moderate foot injury.
 
 
CONCLUSIONS OF LAW
 
1.  The October 1988 rating decision denying entitlement to 
service connection for a left leg disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).
 
2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left leg 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).
 
3.  The veteran does not meet the criteria for a compensable 
rating for residuals of an asymptomatic left foot shell 
wound.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (Code) 5284.
 
4.  The veteran does not meet the criteria for a compensable 
rating for residuals of a fallen right metatarsal.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 5284.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.
 
In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a December 2003 
letter and December 2004 statement of the case (SOC) fulfills 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
however, although the December 2004 SOC was provided to the 
appellant after the August 2004 adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
 
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, service 
connection is warranted when a service-connected disability 
aggravates a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).
 
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  
 
"New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes (Codes).  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
 
When evaluating a disorder based on a loss of motion, 
consideration is given to the degree of functional loss 
caused by pain reported by the veteran.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.
 
Under 38 C.F.R. § 4.71a, Code 5284, a 10 percent rating is 
warranted for a moderate foot injury, and a 20 percent rating 
is warranted for a moderately severe foot injury.
 
The term "moderate" as used in Code 5284 is not defined by 
regulation.  However, the overall regulatory scheme relating 
to the feet and toes contemplates 10 percent ratings in cases 
where problems include such difficulties as when the great 
toes are dorsiflexed with some limitation of dorsiflexion at 
ankle and definite tenderness under metatarsal heads.  See 
e.g., 38 C.F.R. § 4.71a, Code 5278.  A 10 percent rating may 
also be assigned when there is bilateral Morton's disease.  
See e.g., 38 C.F.R. § 4.71a, Code 5279.  A 10 percent rating 
may also be assigned when there is severe unilateral hallux 
valgus if equivalent to amputation of the great toe.  See 
e.g., 38 C.F.R. § 4.71a, Code 5280.  A 10 percent rating may 
also be assigned when there is unilateral hammer toe of all 
the toes without claw foot.  See e.g., 38 C.F.R. § 4.71a, 
Code 5282.  A 10 percent rating may also be assigned when 
there is moderate malunion or nonunion of the tarsal or 
metatarsal bones.  See e.g., 38 C.F.R. § 4.71a, Code 5283.
 
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(2005).
 
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.
 
A review of the service medical records shows that the 
veteran was wounded in combat when in February 1945 he 
incurred a left foot shrapnel abrasion wound.  The wound was 
dressed with sulfa powder.  The January 1946 discharge 
examination shows a fallen right metatarsal.  The records 
reveal no complaints or findings pertaining to a left leg 
disorder.  
 
In a March 1946 rating decision service connection was 
granted for "fallen right metatarsal, with symptoms," and 
rated this disability as non-compensable.  An April 1946 
rating decision granted service connection for "wound, 
shell, left foot, non symptomatic," and rated this 
disability as non-compensable.  The veteran did not appeal 
either decision.  
 
In October 1988, the RO denied entitlement to service 
connection for a left leg disorder, and notified the veteran 
of this decision in November 1988.  The veteran did not 
appeal.
 
A June 2003 VA emergency room physician note shows complaints 
of left foot pain.  Examination showed no limitation of 
movement of the ankle or the toes.  X-ray examination was 
negative.  The diagnosis was plantar contusion of the 
metatarsal.  
 
The appellant attempted to reopen his claim for a left leg 
disorder in September 2003.  
 
In the August 2004 rating decision the RO rated both foot 
disorders by analogy to 38 C.F.R. § 4.71a, Code 5284 (foot 
injuries).  38 C.F.R. § 4.20.
 
An October 2004 VA neurology outpatient consult record 
reveals that the veteran complained of falling because of his 
leg-related problems.  Examination showed a profound loss of 
distal sensation of both legs with absent ankle deep tendon 
reflexes.  The examination further revealed no evidence of 
any shrapnel wound to the left leg, or signs of swelling, 
deformity, or inflammation.  A VA neurology note, dated the 
same day, reveals complaints of intermittent and dull left 
leg pain "in the bone," accompanied by tingling and 
weakness.  
 
Review of an October 2004 VA feet examination report shows 
that the veteran complained of right foot, and not left foot, 
pain after walking for an extended period (more than 20 
minutes).  He denied ever being treated for his right foot 
pain, and denied any left foot-related symptomatology.  The 
examiner commented that the right foot complaints did not 
affect the veteran's daily activities.  No additional 
limitation was noted during flare-ups.  Examination showed 
range of motion of the bilateral toes to be within normal 
limits.  The bilateral subtalar and ankle joints also showed 
normal movement.  The veteran had a full range of motion and 
good muscle strength of all major foot muscle groups.  No 
pain on motion was observed.  The examiner added that there 
was no evidence of any additional limitation of motion due to 
pain, fatigue, or weakness.  The veteran was able to stand on 
his right toes, but not his left, due to left leg pain.  His 
gait was antalgic but normal.  No callosities were shown.  
Hammertoes were not present.  The diagnosis was metatarsalgia 
of the right foot with capsulitis, secondary to left leg 
pathology.  The examiner also commented on the presence of 
leg muscle weakness.  
 
The October 1988 denial of service connection for a left leg 
disorder was based on the finding that no pertinent pathology 
was shown.  Notice of the October 1988 denial was provided to 
the veteran the next month, following which a timely appeal 
was not perfected.  As such, the October 1988 action is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.
 
Given the finality of the October 1988 action, the question 
now is whether new and material evidence has been presented 
to reopen the claim.  As noted previously, "new" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  In this regard, the 
Board finds that the evidence added to the record since entry 
of the October 1988 denial, the credibility of which must be 
presumed for the limited purpose of this inquiry, Justus v. 
Principi, 3 Vet. App. 510 (1992), demonstrates that the 
veteran now suffers from a left leg disorder.  This evidence 
is neither duplicative nor cumulative of prior evidence, and 
it tends to show that the veteran has in fact a left leg 
disorder.  See October 2004 VA medical records.  In contrast 
to the evidence of record in October 1988, evidence showing a 
current disorder raises a reasonable possibility of 
substantiating the claim.  As such, the evidence is new and 
material and the claim is reopened.  Further consideration of 
the merits of the reopened claim is deferred, pending receipt 
of clarifying medical data as requested in the Remand below.
 
Concerning the increased rating claims for the left and right 
foot disorders, and with the above rating criteria in mind, 
the Board notes that while the veteran complained of left 
foot pain at the time of June 2003 VA outpatient treatment, 
in the course of his October 2004 VA feet examination he did 
complain of any left foot problems, his gait was normal, and 
a left foot disability was not diagnosed.
 
As for the claim concerning the veteran's right foot, at the 
October 2004 VA examination, the veteran denied being treated 
for his right foot, and reported that his right foot was 
asymptomatic until he walked for more than 20 minutes.  His 
symptoms were relieved by getting off of his feet.  As 
reported above, while the examiner concluded that the veteran 
most likely had metatarsalgia of the right foot with 
capsulitis, examination was essentially normal.  The examiner 
opined that the disorder had no affect on the veteran's daily 
activities, and added that no evidence of any additional 
limitation of motion by pain, fatigue, or weakness was shown.  
 
Given the above, the Board finds that, while the term 
"moderate" is not defined by regulation, when compared with 
the rating criteria for a compensable evaluation for the 
feet, this term must be understood to require greater 
difficulties than those objectively demonstrated by the 
veteran.  As suggested by the reference to other Codes, the 
veteran's difficulties due to his feet are not tantamount to 
moderate impairment, even when pain is considered.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Accordingly, increased ratings 
are not in order.  38 C.F.R. § 4.71a, Code 5284.
 
In reaching the above conclusion, the Board recognizes that 
the veteran is competent to describe symptoms he experiences, 
however, for the reasons reported above, the Board assigns 
more evidentiary weight to the findings provided by the VA 
examiner as to the severity of the service-connected 
disabilities than those lay opinions offered by the appellant 
and his representative.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).
 
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
 
ORDER
 
New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a left leg 
disorder.  
 
Entitlement to a compensable rating for residuals of an 
asymptomatic left foot shell wound is denied.  
 
Entitlement to a compensable evaluation for residuals of a 
fallen right metatarsal is denied.
 
 
REMAND
 
Based on the Board's decision to reopen the claim of 
entitlement to service connection for a left leg disorder, 
further development, as set forth below, is necessary prior 
to the further consideration of the claim on the merits.  
Here, as the veteran has not been afforded a VA examination 
concerning this claimed disorder, such action should be 
undertaken.  
 
The Board parenthetically observes that the representative in 
April 2005 argued that the veteran's claimed left leg 
disorder was secondary to his service-connected right foot 
disorder.  This question should be addressed by the RO.
 
Regarding the veteran's instant claim for an increased 
evaluation for his PTSD, as the claim arises from a grant of 
service connection, separate ratings potentially can be 
assigned for separate periods of time following the September 
19, 2003 effective date of service connection, based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).
 
Review of the claims file shows that a February 2005 VA 
psychiatry -- pharmacological management treatment record was 
associated with the record in February 2005, subsequent to 
the most recent (December 2004) SOC.  The February 2005 
record contains pertinent information concerning treatment 
afforded the veteran for PTSD, including findings of a lower 
Global Assessment of Functioning (GAF) score than was found 
following an October 2004 VA PTSD examination.  The February 
2005 report, however, has not been reviewed by the RO, and 
the appellant did not waive RO initial consideration of this 
evidence.  Hence, the Board is obligated to return the record 
to the RO for initial consideration of the additional 
evidence.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).
 
Accordingly, the matters in question are REMANDED to the RO 
for the following:
 
1.  The veteran must be afforded a VA 
medical examination by an orthopedist for 
the purpose of clarifying the nature and 
etiology of any left leg disability.  The 
claims folder in its entirety must be 
made available to the orthopedist for 
review.  The examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the etiology of any applicable disability 
present.  All applicable diagnoses must 
be fully set forth.  Thereafter, a 
professional opinion, with full 
supporting rationale, must be provided by 
the examiner as to these questions:
 
If a left leg disability is diagnosed, is 
it at least as likely as not (i.e., is 
there a 50/50 chance) that the diagnosed 
disorder had its onset during active duty 
service or is otherwise the result of an 
inservice event?  
 
Is it at least as likely as not that any 
diagnosed left leg disorder is 
proximately due to, or aggravated by his 
service-connected right and left foot 
disabilities.  The physician must explain 
the rationale for any opinion(s) given.
 
Use by the examiner of the "at least as 
likely as not" language in responding to 
the foregoing is required.
 
2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
impact of the appellant's service-
connected PTSD on his employability.  All 
indicated studies must be performed, and 
all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheets for psychiatric disorders 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any PTSD.  With 
respect to each identified psychiatric 
symptom the examiner must indicate 
whether such symptom is due to PTSD.  To 
the extent possible, the examiner must 
attempt to distinguish the manifestations 
of the veteran's PTSD from any other 
diagnosed psychiatric disorder.  If such 
a distinction cannot be made without 
engaging in speculation the examiner must 
so state.  The examiner must provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, to 
include whether PTSD alone renders him 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
 
The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.
 
3.  Following the completion of the 
foregoing action, the RO should review 
any examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any necessary action.
 
4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
any scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
 
5.  The RO should readjudicate the 
veteran's reopened claim for a left leg 
disorder, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental SOC 
(SSOC), which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.
 
6.  Lastly, the RO should readjudicate 
the question of what evaluation is 
warranted for PTSD from September 19, 
2003, to include consideration of the 
February 2005 VA outpatient treatment 
record.  Consideration must also be 
accorded the holding in Fenderson as to 
the possibility of staged ratings.  If 
any follow-up development is deemed 
necessary, it must be completed.  If the 
benefit sought remains denied, the RO 
should issue an appropriate SSOC, and 
give the appellant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.
 
The purpose of this remand is, in part, to satisfy due 
process considerations.  The veteran need take no action 
until otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to obtain 
additional development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


